Order, Supreme Court, Bronx County (Howard R. Silver, J), entered January 18, 2007, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff s physician’s affirmation as to a continuing 30% reduction in range of motion in lumbar extension, as well as significant left shoulder residual limitations, raise issues of fact on whether he suffered a “serious injury” (Insurance Law § 5102 [d]). These findings, made during a physical examination three years after the accident, were compared with this doctor’s findings during his examination of plaintiff the day after the accident. The doctor also cited an MRI taken one month after the accident, revealing lumbar disc herniation and bulge, and opined that significant quantified and permanent range-of-motion limitations of the left shoulder were caused by this accident (see Cespedes v McNamee, 308 AD2d 409 [2003]; Verderosa v Simonelli, 260 AD2d 293 [1999]). Concur—Mazzarelli, J.P., Andrias, Nardelli, Williams and Gonzalez, JJ.